Citation Nr: 1223508	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-03 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for left knee degenerative arthritis with patellar tendonitis.

2.  Entitlement to an initial rating greater than 10 percent for a left ankle disorder.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected left knee degenerative arthritis with patellar tendonitis.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee degenerative arthritis with patellar tendonitis.

5.  Entitlement to service connection for residuals of a concussion.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for type II diabetes mellitus.

8.  Entitlement to service connection for bilateral dermatophytosis, to include as secondary to type II diabetes mellitus.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.

10.  Entitlement to service connection for a dental disorder.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee degenerative arthritis with patellar tendonitis.

13.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left knee degenerative arthritis with patellar tendonitis.

14.  Entitlement to service connection for arthritis of the hands, legs and feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION


The Veteran served on active duty from February 1968 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In January 2012, the Board remanded this matter to the RO so that the Veteran could be afforded a requested videoconference hearing before the Board and that proceeding occurred in April 2012, a transcript of which is of record.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required on his part.


REMAND

At his Board hearing in January 2012, the Veteran offered testimony as to a recent worsening of his service-connected left knee and left ankle disabilities, particularly as to increased locking and associated pain.  He further indicated a willingness to appear for further VA medical examinations as to those disorders or any other disability for which he seeks service connection by this appeal.  In addition, he expanded his claims for secondary service connection by alleging that his claimed low back, right knee, and right ankle disorders were caused or aggravated by service-connected left knee degenerative arthritis with patellar tendonitis.  He also testified that he had received private medical treatment from a Dr. Nichols dating to the 1970s, but records relating to that treatment from Dr. Nichols are not now contained within the Veteran's VA claims folder.  

Remand to permit the AMC to schedule new medical examinations for the left knee and ankle disorders in order to assess their current severity, to develop the expanded issues of secondary service connection for low back, right knee and right ankle disorders, and to obtain Dr. Nichols' medical records is required under the VA's duties to notify and/or assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2011).  As well, additional medical input is deemed necessary as to the claims for direct and secondary service connection for the other claimed disabilities, inasmuch as no medical opinion has been sought or obtained to date as to the nexus between the disorders in question and the Veteran's period of military service.  Moreover, prior attempts by the RO to obtain medical opinions regarding the nature of the relationship between the claimed disorders and service-connected disabilities have not been successful in fully elucidating a rationale for the absence of a causal connection and/or not productive of any medical opinion as to aggravation of a claimed nonservice-connected entity by a service-connected disorder.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id.  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310(b) (2011).  Judicial precedent is to the effect that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  

On the basis of the foregoing, this case is REMANDED for the following actions:

1.  Comply fully with the VA's duty to notify the Veteran with respect to the expanded claims for service connection for low back, right knee, and right ankle disorders, secondary to service-connected left knee degenerative arthritis with patellar tendonitis by advising him in writing of the evidence and information necessary to substantiate such claims, as well as information regarding the assignment of effective dates and ratings.  

2.  Assist the Veteran in obtaining any pertinent evidence not already contained in his VA claims folder, including but not limited to the records from a private physician, Dr. Nichols, who reportedly treated the Veteran for one or more disorders dating to the 1970s.  Any evidence located should be made a part of the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran VA joints and spine examinations in order to determine the current nature and severity of service-connected left knee and left ankle disorders and to ascertain the nature and etiology of claimed low back, right ankle, right knee, left shoulder, and bilateral hip disorders, as well as claimed arthritis of the hands, legs, and feet.  The claims folder should be made available to the VA examiner(s) in conjunction with the examination and the VA examiner(s) should indicate in his/their report whether in fact the claims folder was received and reviewed.  That examination should entail a complete medical history, clinical evaluation, and all pertinent diagnostic testing.  Detailed range of motion studies of the left knee and left ankle must be undertaken and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the left knee and/or left ankle due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of left knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign. Any additional limitation of motion should be expressed in degrees.  All relevant diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner(s) should be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently existing disorder of the Veteran's low back, right ankle, right knee, left shoulder, either hip, or arthritis affecting the hands, legs, and/or feet originated in service or is otherwise related to his military service?

b)  Is it at least as likely as not that any arthritis of the Veteran's low back, right ankle, right knee, left shoulder, either hip, or the hands, legs, and/or feet was present within the one-year period immediately following his discharge from service in February 1972, and, if so, how and to what degree was any such arthritis manifested?  

c)  Is it at least as likely as not (50 percent or greater probability) that a service-connected left knee disorder either caused or aggravated the Veteran's claimed low back, right ankle, right knee, or bilateral hip disorders?  If it is determined that any claimed disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner(s) is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

4.  Afford the Veteran a VA neurological examination in order to assess the nature and etiology of his claimed residuals of one or more concussions.  The claims folder should be made available to the VA examiner in conjunction with the examination and the VA examiner should indicate in his report whether in fact the claims folder was received and reviewed.  That examination should entail a complete medical history, clinical evaluation, and all pertinent diagnostic testing.  All relevant diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner should be asked to offer a medical opinion, with full supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater probability) that any currently existing disorder involving a residual of one or more prior concussions originated in service or is otherwise related to the Veteran's military service or any event thereof?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

5.  Afford the Veteran a VA endocrinology examination in order to assess the nature and etiology of his claimed diabetes mellitus.  The claims folder should be made available to the VA examiner in conjunction with the examination and the VA examiner should indicate in his report whether in fact the claims folder was received and reviewed.  That examination should entail a complete medical history, clinical evaluation, and all pertinent diagnostic testing.  All relevant diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner should be asked to offer a medical opinion, with full supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater probability) that any currently existing diabetes mellitus originated in service, was present to a compensable degree within one year of service discharge, or is otherwise related to the Veteran's military service or any event thereof?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

6.  Afford the Veteran a VA skin examination in order to assess the nature and etiology of bilateral dermatophytosis, to include any relationship to diabetes mellitus.  The claims folder should be made available to the VA examiner in conjunction with the examination and the VA examiner should indicate in his report whether in fact the claims folder was received and reviewed.  That examination should entail a complete medical history, clinical evaluation, and all pertinent diagnostic testing.  All relevant diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner should be asked to offer a medical opinion, with full supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater probability) that any currently existing skin disorder, including dermatophytosis, originated in service or is otherwise related to the Veteran's military service or any event thereof?  Does it bear any relationship to the Veteran's diabetes mellitus, and if so, what is the nature of that relationship?  

The VA examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

7.  Afford the Veteran a VA genitourinary examination in order to assess the nature and etiology of his claimed erectile dysfunction.  The claims folder should be made available to the VA examiner in conjunction with the examination and the VA examiner should indicate in his report whether in fact the claims folder was received and reviewed.  That examination should entail a complete medical history, clinical evaluation, and all pertinent diagnostic testing.  All relevant diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner should be asked to offer a medical opinion, with full supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater probability) that any currently existing erectile dysfunction originated in service or is otherwise related to the Veteran's military service or any event thereof?  Does it bear any relationship to the Veteran's diabetes mellitus, and, if so, what is the nature of that relationship?

The VA examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim.

8.  Afford the Veteran a VA dental examination in order to determine the nature and etiology of a claimed dental disorder.  The claims folder should be made available to the VA examiner in conjunction with the examination and the VA examiner should indicate in his report whether in fact the claims folder was received and reviewed.  That examination should entail a complete medical history, clinical evaluation, and all pertinent diagnostic testing.  All relevant diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner should be asked to offer a medical opinion, with full supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater probability) that any current dental disorder originated in service or is otherwise related to the Veteran's military service or any event thereof?  

The VA examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim.

9.  Afford the Veteran a VA medical examination in order to assist in determining the nature and etiology of his claimed hypertension.  The claims folder should be made available to the VA examiner in conjunction with the examination and the VA examiner should indicate in his report whether in fact the claims folder was received and reviewed.  That examination should entail a complete medical history, clinical evaluation, and all pertinent diagnostic testing.  All relevant diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner should be asked to offer a medical opinion, with full supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater probability) that any currently existing disorder involving hypertension originated in service, was present to a compensable degree within the one-year period immediately after service discharge in February 1972, or is otherwise related to the Veteran's military service or any event thereof?  

The VA examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim.

10.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


